Citation Nr: 1427427	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain with disc herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty July 1986 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for chronic lumbosacral strain with disc herniation. In April 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In his substantive appeal, the Veteran requested a Board video-conference hearing. A September 2009 letter informed him that his hearing was scheduled for October 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  Under these circumstances, the request for Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2013).

In December 2011 the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a December 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; they have been reviewed by the RO in the December 2012 SSOC and by the Board.  In addition, there is a copy of the Veteran's representative's May 2014 brief.  There is a June 2012 RO rating decision that granted the Veteran service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating effective September 28, 2010.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  The Veteran's chronic lumbosacral strain with disc herniation has been manifested by complaints of pain with forward flexion greater than 30 degrees; the weight of the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations for which service connection has not already been established, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for chronic lumbosacral strain with disc herniation are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, in an October 2007 pre-rating letter and in a December 2011 post-rating letter the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters and a May 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the December 2011 letter, and opportunity for the Veteran to respond, the December 2012 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of September 2007, March 2009, January 2012 VA examinations, and December 2012 opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  In December 2011 the Board remanded the Veteran's claim in order to obtain outstanding VA treatment records, to send the Veteran a letter providing him an opportunity to list his private physicians and to send in an authorization form in order for the RO to obtain the records, to afford the Veteran VA examination, and to readjudicate the claims.  As noted in the December 2012 SSOC the RO obtained the Veteran's VA treatment records.  The RO sent the Veteran a letter in December 2011 in order to assist him in obtaining any private treatment records; however, the Veteran did not respond.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Veteran was afforded VA examinations in January 2012 and a medical opinion for his neurological symptoms were rendered in December 2012.  The Veteran's claim was then readjuicated by the December 2012 SSOC.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was provided VA examinations in September 2007, March 2009, and January 2012.  Here, the VA examiners, specifically the January 2012 VA examiner, thoroughly assessed the manifestations of the Veteran's service-connected disability and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disability than that reflected in the evidence in the claims file.  All appropriate testing needed to assess the current status of the Veteran's disability was accomplished, and all subjective and objective symptomatology was described and reported.  In particular, as regards the lumbar spine disability, the medical examiner's clinical findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board thus finds that the January 2012 examination report is adequate for schedular consideration, and that, on these facts, further examination in connection is not warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either schedular rating claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549   (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods (a concept known as "staged rating".). 

Historically, a June 2007 rating decision granted the Veteran service connection for chronic lumbosacral strain and assigned a 20 percent disability rating effective January 30, 2007.  In February 2008 the RO continued the Veteran's 20 percent disability rating under Diagnostic Code 5237. 

The Board notes that, effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003).  As the present appeal arose from the Veteran's August 2007 claim for increase, only the criteria in effect as of September 26, 2003 are applicable in this appeal.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran was afforded a VA examination in September 2007.   He had subjective complaints of moderate to severe constant pain in his low back and he denied any radiation of pain to the lower extremities.  He had a moderate antalgic gait but did not use any canes, crutches, walkers, braces, or wheelchairs.  He worked as a laborer and reported difficulty with prolonged sitting, standing, walking for more than 15 minutes, bending, and lifting more than 30 pounds.  Range of motion testing, on examination, revealed lumbar flexion to 70 degrees with pain at 60 degrees, lateral flexion to 30 degrees bilaterally with pain at 20 degrees, rotation to 20 degrees bilaterally with pain at 10 degrees, and extension to 10 degrees with pain at 0 degrees. These ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance on repetition.  There was moderate pain of the lumbar spine with moderate spasms and moderate tenderness but no weakness.  The Veteran's neurological examination was normal for both sensory and motor function.   He denied any incapacitating episodes during a 12 month period.  

At the Veteran's March 2009 VA examination he reported constant back pain.  It was noted that he was not working so there were no effects on his occupation; he did report he stopped working because of his back.  He tried to minimize walking and going up and down steps.  He reported no incapacitating episodes.  On examination, it was noted that the ranges of motion were markedly limited.  He was only able to flex to 15 degrees, and was unable to extend the lumbar spine.  Lateral rotation and flexion were also limited.  Flexion was limited to 0 degrees on repetition.  However, the examiner also commented that it is as likely as not that the findings on examination did not accurately portray Veteran's lumbosacral range of motion, and that he could not determine the ranges of motion without resorting to mere speculation.  There was no clinical finding or history of radiculopathy.  

The Veteran was afforded a VA orthopedic examination in January 2012.  He reported that he had five to six flare-ups a day and that they lasted for one hour a day and he was incapacitated with bed rest.  His range of motion for flexion was to 70 degrees with pain at 60 degrees, bilateral lateral flexion was to 20 degrees with pain at 10 degrees, bilateral rotation was to 20 degrees with pain at 10 degrees, and extension was to 20 degrees with pain at 10 degrees.  After repetitive use his range of motion did not elicit additional pain, fatigue, weakness, or lack of endurance.  His posttest range of motion was unchanged.  His excursion, strength, speed, coordination, and endurance were all moderately decreased for the lumbar spine; there were no additional limitations of range of motion following repetitive use.  The Veteran reported that he had difficulty standing and sitting for five minutes, bending, and lifting more than 20 pounds.  There was evidence of moderate pain and moderate muscles spasm, moderate guarding, and moderate tenderness.  He had a mild antaligic gait and occasionally used a cane.  

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 20 percent rating under the General Rating Formula.  There no showing that the Veteran's lumbar spine disability was manifested by forward flexion of 30 degrees or less, or ankylosis.  Range of motion testing during the September 2007 VA examination and the January 2012 VA examination was to 70 degrees with pain at 60 degrees.  The Board notes that at the March 2009 VA examination his range of motion was noted to be 15 degrees; however, the examiner also commented that it is as likely as not that the findings on examination did not accurately portray Veteran's lumbosacral range of motion, and that he could not determine the ranges of motion without resorting to mere speculation.   Therefore, the Board finds that the range of motion noted at the March 2009 VA examination is not an accurate picture of his range of motion; especially when taking into consideration his range of motion at the examinations before and after his March 2009 VA examination.  In addition, ankylosis is not supported by the Veteran's range of motion on VA examination in September 2007, March 2009, or January 2012, or by any evidence in the treatment notes of record; since the Veteran had range of motion to 60 degrees he, by definition, does not suffer from lumbar ankylosis. Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  As such, the Board finds that the criteria for a schedular rating in excess of 20 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 20 percent, schedular rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, while there was pain with motion noted in his September 2009, March 2009, and January 2012 VA examination reports, the joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally found to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees for range of motion noted following repetitive testing.  Even when it was noted at the January 2012 VA examination that his strength, speed, coordination, and endurance were all moderately decreased there were no additional limitations of range of motion.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 30 degrees or less, as required for assignment of the next higher rating under the General Rating Formula.  (The Board notes, parenthetically, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a ).

Further, there is no medical evidence that the Veteran's service-connected chronic lumbosacral strain with disc herniation would warrant a rating in excess of 20 percent on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The medical evidence here does not indicate that any bed rest was prescribed by a physician, let alone for a total period of at least four weeks but less than six weeks in the a 12-month period, as required for a higher rating under the above-noted criteria.  In reaching this conclusion, the Board has considered the fact that at the September 2007 and March 2009 VA examinations it was noted that the Veteran did not have any incapacitating episodes.  While the Veteran did report at the January 2012 VA examination  that he had incapacitating episodes that required bed rest they were noted to be manifested by one hour of bed rest a day and when that is computed for the entire year it is equivalent to be between 2 to 3 weeks.   Furthermore, there is no evidence that this bed rest was prescribed by a doctor nor is there evidence that he actually has a diagnosis of IVDS; while the January 2012 VA examiner noted that the Veteran had incapacitating episodes he did not diagnosis IVDS instead he diagnosed him with lumbosacral strain with herniated disk with scoliosis of the lumbar spine.  Therefore, there is no evidence that he has incapacitating episodes for at least 4 weeks during the past 12 months, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are also not met.  

Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected for degenerative disc and joint disease of the lumbosacral spine.  In this case, however, the weight of the competent medical evidence does not support that a finding that the Veteran has any separately ratable neurological manifestations of his chronic lumbosacral strain with disc herniation for which he is not already service connected.  In this regard, as noted above, the Veteran was awarded service connection for the radiculopathy of the lower extremity in an unappealed June 2012 rating decision.  Moreover, the medical evidence does not support a finding that the Veteran has or has had any other separately ratable neurological manifestations(s) of his lumbar spine during the pendency of the appeal.   As evident from the evidence outlined above, as well as the January 2012 VA neurological examination and December 2012 VA requested opinion,  the Veteran's radiculopathy of the left lower extremity is the predominant manifestation of his low back disability.  In addition to this symptomatology, there is no evidence nor any reports of a history of urinary incontinence or erectile dysfunction.  Thus, the Board finds that the Veteran does not warrant a separate rating for any neurological manifestations that he is already not service-connected for. 

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's chronic lumbosacral strain with disc herniation.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that the Veteran's chronic lumbosacral strain with disc herniation is consistent with the presently assigned 20 percent rating.

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As discussed above, the applicable rating criteria contemplates the type of symptoms and level of impairment associated with the Veteran's disability, and provide for higher ratings based on other, and/or more significant impairment.  Significantly, there is no evidence or argument that the applicable criteria are not adequate to evaluate the Veteran's disability.  As such, the fundamental requirement for invoking the procedures for extra-schedular procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although, under these circumstances, the Board need not address whether the disability presents such unusual factors as marked interference with employment or repeated hospitalization.  Thus, the Board finds that the Veteran does not warrant extraschedular consideration.  

For all the foregoing reasons, the Board finds that there is no basis for assignment of a higher, schedular rating in excess of 20 percent under the applicable rating criteria, at any point pertinent to this appeal, and that the claim for a higher schedular rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

A rating in excess of 20 percent for chronic lumbosacral strain with disc herniation is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


